Citation Nr: 0613562	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1970 to November 
1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal originally included the issue of service 
connection for post-traumatic stress disorder.  The RO 
resolved that claim in the veteran's favor in a January 2005 
rating decision.  Therefore, the issue is not currently 
before the Board.

By correspondence dated in January 2006, the veteran withdrew 
his September 2003 request for a Travel Board hearing. 
 

FINDING OF FACT

The competent, probative evidence of record relates the 
veteran's hepatitis C to intravenous drug use in service.  


CONCLUSION OF LAW

Service connection for hepatitis C is denied.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  The disability must have been incurred or 
aggravated in line of duty and must not be the result of the 
veteran's own willful misconduct, or, for claims filed after 
October 31, 1990, as in this case, the result of his abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a).  
Specifically, an injury or disease incurred during service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the claimant's drug 
abuse, including the use of illegal drugs.  38 C.F.R. § 
3.301(d).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The medical evidence of record shows that the veteran has 
been diagnosed as having hepatitis C.  He has alleged that 
the disease was incurred in service in Vietnam.  In 
statements dated in March 2002 and October 2002, he admitted 
to high-risk sexual activity and intravenous drug use in 
service in Vietnam.  The latter statement indicated that he 
used drugs on a weekly basis.  In addition, in a September 
2003 statement, the veteran indicated that he may have become 
infected after handling the bodies of dead enemy soldiers.  

The veteran's personal, lay opinion as to the etiology of 
hepatitis C is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

In support of his claim, the veteran submitted a statement 
from "W.G.," M.D., dated in September 2003, which related 
the physician's belief that the veteran acquired hepatitis C 
in Vietnam but acknowledged that he could not prove it.  This 
statement is so vague and speculative on its face as to have 
little probative value in the Board's consideration of this 
appeal.  

VA treatment notes dated in June 2001 reflected the veteran's 
report that his intravenous drug use began in service.  
Otherwise, the records offered no evidence or opinion 
concerning the etiology of hepatitis C.  The report of the 
September 2002 VA examination was similarly negative for 
evidence or opinion as to the etiology of hepatitis C. 

The report of the November 2004 VA examination included a 
discussion of the veteran's reported history of in-service 
intravenous drug use and handling of dead bodies, as well as 
a reference to unspecified "occupational exposure."  Thus, 
this examination included consideration of in-service history 
as conceded by the veteran, and therefore is entitled to 
significant probative value.  The examiner indicated that the 
veteran's likely risk factor for hepatitis C was intravenous 
drug use through needle sharing, which occurred in service, 
according to the veteran's history.  There is no competent 
evidence of record offering a contrary opinion.  

There is no medical evidence that the veteran became infected 
after handling the bodies of dead enemy soldiers or high-risk 
sexual activity during his service from  February 1970 to 
November 1972.  The post-service medical records, as a whole, 
indicating that the veteran's drug use caused the disorder 
only provides evidence against these other theories of 
entitlement.  

Because the competent, probative evidence of record 
establishes that the hepatitis C was contracted through drug 
abuse, the disorder cannot be found to have been incurred in 
line of duty.  38 C.F.R. § 3.301.  Accordingly, service 
connection for hepatitis C may not be established.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303.  The appeal is 
denied.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in February 2002 and 
May 2002, the RO advised the veteran of the evidence needed 
to substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board emphasizes that the 
notice preceded the rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, neither 
letter specifically asked the veteran to provide any evidence 
in his possession that pertains to the appeal. Id. at 121.  
See 38 C.F.R. § 3.159(b)(1).  In any event, the Board finds 
that the aforementioned letters made it clear that the 
veteran should provide the RO with relevant evidence he had 
in order to support his claim.  Moreover, neither the veteran 
nor his representative has made any showing or allegation 
that the content of the notice resulted in any prejudice to 
the veteran.  The Board is therefore satisfied that any 
defect in content of the notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra.  In that regard, as 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
relevant examinations and opinions.  The veteran submitted a 
private medical statement, as well as information about 
hepatitis C obtained from the Internet.  The veteran has not 
authorized VA to obtain any additional private evidence from 
medical providers identified as relevant to the instant 
appeal.  The Board is therefore satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.    


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


